                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WESTERN AGRICULTURAL INSURANCE
COMPANY, an Iowa corporation,

                      Plaintiff,

v.                                                           No. 2:18-cv-01188-SMV-KRS

WHITNEY FARMS, LP,
a New Mexico limited partnership,

                      Defendant.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on April 16, 2019. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per party to the other party with responses

           due thirty days after service.

        (b) Maximum of twenty-five requests for production per party to the other party with

           responses due thirty days after service.

        (c) Maximum of twenty-five requests for admission per party to the other party with

           responses due thirty days after service.

        (d) Maximum of seven (7) depositions by each party. Depositions shall not exceed four

           (4) hours except for the depositions of experts, which shall be limited to seven (7)

           hours, or as otherwise extended by the parties.


                                                                                    Scheduling Order
                                                                                         Page 1 of 2
       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Plaintiff’s expert-disclosure deadline: July 16, 2019;

       (b) Defendants’ expert-disclosure: August 16, 2019;

       (c) Deadline for supplementing discovery/disclosures: September 27, 2019;

       (d) Termination of discovery: September 27, 2019;

       (e) Motions relating to discovery: October 1, 2019;

       (f) All other motions, including dispositive and Daubert motions: October 8, 2019;

       (g) Pretrial order:    Plaintiff to Defendants by: October 8, 2019;

                              Defendants to Court by: October 15, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond

four hours (seven in the event of experts) made during the deposition in question. Discovery

must be completed on or before the termination of the discovery deadline. A written discovery

request must be propounded by a date so that the response to that request shall be due on or

before the discovery deadline. The parties are further reminded that the cutoff for motions

related to discovery does not relieve the party of the 21-day time period under Local Rule 26.6 to

challenge a party’s objections to answering discovery. The parties are encouraged to review

Federal Rule of Procedure 26(a)(2) to ensure they properly disclose all testifying witnesses, not

just those for whom a report is required.



                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                   Scheduling Order
                                                                                        Page 2 of 2
